Citation Nr: 0727251	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  93-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement of the appellant to receive, on behalf of the 
veteran's minor child, an apportionment of the veteran's 
disability compensation in an amount greater than $20.00, 
from June 1, 1992.

2.  Entitlement of the appellant, on behalf of the veteran's 
minor child, to an apportionment of the veteran's disability 
compensation in an amount greater than $50.00, on and after 
March 1, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

Appellee represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran (the appellee) had active military service from 
March 1977 to March 1979.  The appellant has custody of the 
veteran's minor child, D.H.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1992 decision, in which the RO 
granted the appellant's claim for an apportionment of the 
veteran's disability compensation.  In August 1992, the RO 
granted the appellant an apportionment of $20 per month, 
effective June 1, 1992.  The appellant filed a notice of 
disagreement (NOD) as to the amount awarded, and the RO 
issued a statement of the case (SOC) in April 1993.  A copy 
of the SOC was issued to the veteran.  The appellant filed a 
VA Form 9 (Appeal to Board of Veterans' Appeals) in May 1993.

In February 1996, the Board remanded the appellant's claim to 
the RO for additional development.  In July 1996, the RO 
granted the appellant an increased apportionment to $50.00, 
effective December 1, 1994.  Thereafter, in January 1997, the 
RO awarded an earlier effective date of March 1, 1994, for 
the $50.00 monthly apportionment.  Hence, the Board has 
characterized the appeal as encompassing the matters on the 
title page.

In a February 2000 decision, the Board determined that a 
timely notice of disagreement with the denial of increased 
apportionment of the veteran's disability compensation on 
behalf of the veteran's minor child had been filed.  In a 
separate, concurrently issued decision, the Board remanded 
the appellant's claim for an increased apportionment of the 
veteran's disability compensation on behalf of the veteran's 
minor child to the RO, for additional development.

In a September 2004 decision, the Board denied the 
appellant's claims for an increased apportionment of the 
veteran's benefits on behalf of the veteran's minor child.  
The appellant filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2006 Memorandum Decision, the Court vacated the Board's 
September 2004 decision, finding that the Board failed to 
provide an adequate statement of reasons or bases in denying 
the appellant's request for an increase in her apportionment.  
In this regard, the Court found that the Board did not 
articulate the criteria it applied to explain why the 
appellant was not entitled to more than $20 apportionment 
prior to March 1, 1994, or more than a $50 apportionment 
after March 1, 1994.  Therefore, the Court remanded the 
matters on appeal to the Board for further proceedings 
consistent with the Court's Decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The appellant's monthly expenses exceed her income.

3.  The veteran was incarcerated from September 1988 to 
February 1994, during which time he was receiving 10 percent 
of his awardable disability benefits, the remainder of which 
was withheld.

4.  Prior to December 1, 1995, the veteran's apportioned 
benefits to his dependents represented more than 20 percent 
of his total compensation benefits.

5.  Prior to December 1, 1995, an increase in apportionment 
of the veteran's benefits to the appellant, on behalf of the 
minor child, D.H., would create a hardship to the veteran.

6.  Effective December 1, 1995, the veteran's disability 
compensation increased by approximately 77 percent.

7.  On and after December 1, 1995, the veteran's apportioned 
benefits to his dependents represented approximately 16 
percent of his total compensation benefits.

8.  Since December 1, 1995, the appellant demonstrated a need 
for an increase in apportionment of the veteran's disability 
benefits, on behalf of the minor child, D.H., and the veteran 
has not shown that a hardship exists if the apportionment is 
increased.


CONCLUSIONS OF LAW

1.  The criteria for the appellant's entitlement, on behalf 
of the veteran's minor child, to an apportionment of the 
veteran's VA benefits in an amount greater than $20.00, for 
the period from June 1, 1992, to February 28, 1994, are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5307 (West 2002); 38 
C.F.R. §§ 3.159, 3.450, 3.451, 3.656 (2006).

2.  The criteria for the appellant's entitlement, on behalf 
of the veteran's minor child, to an apportionment of the 
veteran's VA benefits in an amount greater than $50.00, for 
the period from March 1, 1994, to November 30, 1995, are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5307 (West 2002); 38 
C.F.R. §§ 3.159, 3.450, 3.451, 3.656 (2006).

3.  The criteria for the appellant's entitlement, on behalf 
of the veteran's minor child, to an apportionment of the 
veteran's VA benefits in the amount of $90.00, from December 
1, 1995, are met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5307 
(West 2002); 38 C.F.R. §§ 3.159, 3.450, 3.451, 3.656 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that a claim for a special 
apportionment is a "contested claim" and is subject to 
special procedural regulations as set forth in 38 C.F.R. §§ 
19.100, 19.101, 19.102 (2006).  All interested parties will 
be specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the rights and time limit for initiation of an appeal, as 
well as hearing and representation rights.  38 C.F.R. § 
19.100.  Initially, the Board notes that it appears that 
contested claim procedures have been followed in this appeal, 
and that there is no evidence or allegation that such 
procedures have not been followed.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this case, the determinative factors involve facts that 
have not been placed in dispute.  Consequently, advising the 
parties what information they would be responsible for 
submitting to change those facts would be a costly and time-
consuming exercise.  Both parties have had ample notice of 
the governing legal regulations, which were noted in the 
April 1993 SOC and the Board's February 2000 and December 
2006 decisions.  In this respect, the veteran has been 
notified of all the proceedings, as mandated by contested 
case procedures.  Furthermore, the law and regulations, 
themselves, spell out the parties' responsibilities in 
evidence development.  For example, an affirmative showing of 
hardship presumably could only be presented by the party 
alleging the hardship.

The Board finds that the actions outlined above establish 
that any duties to notify and assist owed the parties have 
been met.  Although the record does not show that both 
parties were fully notified of the VCAA provisions, further 
notice would add to the record only the fact that the parties 
were advised of the citations to the VCAA, not any change in 
the substance of the information provided to the parties.  
Hence, the Board finds that, in this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant or veteran in proceeding, at this 
juncture, with a decision on the appellant's claim.

II.  Factual Background

In a November 1983 VA Form 21-686c (Declaration of Marital 
Status), the veteran noted his wife, L.C., and his dependant 
children, E.C., A.C., and M.C.

The veteran was incarcerated in September 1988.  His reported 
prison sentence was for 15 years with a minimum release date 
of July 1994.  At the time of his incarceration, the veteran 
had been granted service connection for schizophrenia, rated 
as 30 percent disabling, as well as peptic ulcer disease, 
rated as 10 percent disabling.  The combined disability 
rating was 40 percent, effective November 1, 1984.

In November 1988, L.C., the veteran's wife, filed a claim for 
apportionment of the veteran's VA disability benefits.  At 
the time, the veteran's monthly disability compensation was 
$395.00.  In an April 1989 special apportionment decision (VA 
Form 21-441), the RO apportioned L.C. $95.00, effective 
December 1, 1988.

In August 1989, the appellant filed a claim for apportionment 
of the veteran's VA disability compensation benefits on 
behalf of D.H. and G.H., whom she claimed were fathered by 
the veteran.

In September 1989, the RO notified L.C. that she would be 
receiving a monthly apportionment of the veteran's benefits 
in the amount of $322.00 because the veteran was incarcerated 
and was not allowed to receive more than 10 percent of his 
benefits.  Therefore, the remainder of his benefits was 
apportioned to his dependents currently of record.

In a July 1990 letter, the RO notified the veteran that he 
would be receiving $76.00 of his monthly compensation of 
$445.00, and that his dependants (L.C. and three children) 
would be receiving the remaining $338.00.

Also in July 1990, the RO notified the appellant that it 
would not be able to take action on her claim until her 
children could be established as the natural children of the 
veteran.  In this respect, the RO noted that while the 
appellant had submitted the children's birth certificates, 
the veteran was not listed as the father.

A May 1991 letter from the RO states that the veteran's 
spouse and three children would receive $394.00 per month of 
the apportioned benefits.

A December 1991 letter from the RO indicates that the 
veteran's award was amended to $83.00.  

A VA Form 21-686c, date stamped as received on April 30, 
1992, reflects the veteran's desire to declare D.H. and G.H., 
his children with the appellant, as his dependents.

In May 1992, the appellant submitted to the RO a copy of a 
court order of paternity finding, which identified the 
veteran as the father of D.H. and G.H.

In a May 1992 special apportionment decision, the RO 
determined that the veteran had not declared D.H. or G.H. as 
his children and that, as such, he was not receiving 
disability benefits for them.  Given that the veteran was 
entitled to 10 percent of his disability award, and the 
remainder of his award was being apportioned to his wife and 
three other children, there were no additional monetary 
benefits to apportion to the appellant.

That same month, May 1992, the veteran again notified the RO 
that he wished to declare D.H. and G.H. as his dependants.

In June 1992, the RO received the status of the veteran's 
finances, which indicated that he had no monthly income 
because he was incarcerated.

Also in June 1992, the appellant submitted a financial 
statement, which showed that her expenses at $800 per month 
exceeded her income, which was $350 per month.  She also 
stated that the veteran had sent $50 for the last two months 
for support.

In a July 1992 special apportionment decision, the RO granted 
the appellant the apportioned amount of $20.00 on behalf of 
D.H., effective June 1, 1992.  The $20.00 reportedly 
represented the added allowance of VA disability benefits the 
veteran was entitled for one additional child.  The decision 
noted that the veteran was currently receiving only $83.00 
due to the fact that he was incarcerated, and that his wife 
and three other children were apportioned the remainder of 
his award of $408.00.  Furthermore, the decision informed the 
appellant that G.H. was over 18 years of age and there was no 
evidence that he was attending school.  As such, no 
additional benefit was warranted for G.H.  Both the appellant 
and the veteran were notified of the decision.

In a September 1992 statement, the appellant stated that her 
income was only $210 a month.  Her expenses were 
approximately $1,100 and her debts were more than $6,500.

Thereafter, in a January 1993 special apportionment decision, 
G.H. was awarded an apportionment of the veteran's disability 
benefits as a child, over the age of 18 but still attending 
school.  His award was $62.00, effective September 1, 1992, 
and $65.00, effective December 1, 1992.  The expected date of 
G.H.'s graduation was May 30, 1993.

In May 1993, the appellant submitted an amended financial 
statement, and stated that her income was still $210 a month.  
Her expenses, to include food, utilities, rent, and 
transportation, among others, were approximately $750 per 
month and debts were over $6,500.

In February 1994, the veteran was released from prison.  In 
August 1994, the veteran notified the RO that he had no job 
or money to live on.

In December 1994, the RO notified the veteran's wife, L.C., 
that her apportionment was being reduced to $74.00, effective 
December 1, 1994.  At that time, the RO also notified the 
veteran that, beginning in February 1994, his rate of 
disability compensation was $476.00, of which he would 
receive $110.00, and that the amount withheld for his 
dependants would be $366.00.  He was also informed that 
effective December 1, 1994, his rate of disability 
compensation would be $476.00, of which he would receive 
$393.00, and the remaining amount withheld and apportioned to 
his dependents.

The report of a February 1995 psychological examination 
reflects that the veteran's vocational skills were limited 
due to poor interpersonal skills, lack of concentration and 
focus, and the fact that employers/employees might not trust 
him.  The examiner noted that the veteran was functioning in 
the borderline range of intelligence.  Additional problems 
noted by the examiner included a lengthy history of mental 
health problems, sporadic work history and lack of 
employment, and a dependency upon VA benefits.

The report of a March 1995 psychological examination notes 
that the veteran still harbored strong paranoid ideation and 
was avoidant of intimate social contact except with only a 
very few friends.  The veteran was noted as reporting that he 
had made several attempts at keeping jobs, but was soon 
terminated either voluntarily or fired due to difficulty 
relating to supervisors or co-workers.

A December 1995 report of VA examination reflects the 
examiner's finding that the veteran did not appear to be 
capable of continually performing in a job where 
interpersonal relationships were necessary.

In a January 1996 letter, the RO notified the veteran that 
his net disability compensation award would be $404.00, after 
$98.00 was withheld for his dependents.  The award would be 
effective December 1, 1995.

In a February 1996 remand, the Board requested that the RO 
reconsider the appellant's request for an increase in 
apportionment on behalf of D.H., in light of the veteran's 
release from prison and his increase in disability benefits.

In March 1996, the appellant submitted a financial statement 
that showed income of $510 per month.  Her expenses were 
approximately $1,000 and her debts were $3,000.

In a May 1996 rating decision, the RO increased the veteran's 
disability rating for schizophrenia from 30 percent to 50 
percent, effective November 2, 1995.  His combined service-
connected rating was 60 percent, effective November 2, 1995.

In a May 1996 letter, the RO notified the veteran that, 
effective December 1, 1995, his rate of disability 
compensation was being increased to $862.00, of which he 
would receive $738.00, with $94.00 withheld for his 
dependants.

In July 1996, misfiled evidence was associated with the 
claims file, date stamped as having been received by the RO 
in April 1996.  The evidence consisted of financial 
information from the appellant, which had been requested by 
the RO in March 1996.  For the period February 1994 to 
December 1994, the appellant reported monthly income of 
$610.00, expenses of $1,100.00, and debts of $3,000.00.  For 
the period of January 1995 to December 1995, she reported 
monthly income of $420.00, expenses of $985.00, and debts of 
$3,500.00.  For the period of January 1996 to March 1996, she 
reported monthly income of $420.00, expenses of $865.00, and 
debts of $3,700.00.  The veteran did not respond to the RO's 
request for financial information.

In a July 1996 special apportionment decision, the 
appellant's apportionment of the veteran's disability 
benefits was increased to $50.00, effective December 1, 1994.  
In the RO's notification letter to the veteran, it was noted 
that the veteran's wife, L.C., and her two children, both 
under the age of 18, were receiving $74.00, and the appellant 
and her child, D.H., were receiving $50.00.  As a result, 
effective December 1, 1994, the rate of disability 
compensation was $487.00, of which the veteran would receive 
$363.00, and his dependents, $124.00.  Additionally, 
effective December 1, 1995, as a result of a 60 percent 
disability rating increase, the rate of disability 
compensation would be $862.00, of which the veteran would 
receive $738.00, and $124.00 withheld for his dependents.

A July 1996 notification letter from the RO to the appellant 
noted that the assigned effective date of the $50.00 award 
was due to the fact that prior to this date, the veteran's 
benefits were apportioned to his other dependants.  A 
statement from the appellant, also in July 1996, notes that 
after utilities and food, she and the veteran's children were 
a "charity case."  She indicated that she did not have 
transportation to get to and from work.

In January 1997, the RO assigned an earlier effective date, 
of March 1, 1994, for the award of a $50.00 apportionment on 
behalf of D.H.  That same month, the RO notified the veteran 
of its decision.  In the notice letter, the RO informed the 
veteran that, effective December 1, 1994, he would receive 
$363.00, with an additional $124.00 withheld for his 
dependents, and that, effective December 1, 1995, he would 
receive $738.00, with an additional $124.00 withheld for his 
dependents.

In an October 1997 statement, the appellant indicated that, 
when the RO had proof that her children were fathered by the 
veteran, it should have shared the apportionment equally 
between the appellant's children and L.C.'s children.

In a February 2000 remand, the Board instructed the RO to 
obtain updated financial information from the veteran and the 
appellant.

In an April 2000 Financial Status Report (VA Form 20-5655), 
the veteran reported that he was unemployed and had no income 
or assets.  Neither did he report having any expenses.  In 
her VA Form 20-5655, the appellant reported that she had a 
combined monthly net income of $473.00 and monthly expenses 
of $815.00.  She also reported debts in the amount of 
$15,130.00.

The report of a July 2000 VA examination noted the veteran's 
complaints of increased psychiatric symptoms.  The examiner 
noted that the veteran would need a specialized work setting 
with an employer that was very patient and understanding.  
The veteran was reported to have a borderline range of 
intellectual functioning.

In a September 2000 statement, the veteran noted that it was 
hard for him to live a normal life due to his psychiatric 
symptoms.

Following the RO's September 2002 request, in November 2002 
the appellant submitted financial status reports for the 
period February 1991 to December 2001.  These reports reflect 
total monthly expenses exceeding total monthly net income for 
all years reported.  The veteran did not submit financial 
status reports, as requested.



III.  Analysis

All or any part of a veteran's compensation may be 
apportioned if the veteran's children are not residing with 
him and the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307; 38 C.F.R. §§ 3.450, 3.452.  It is not necessary for an 
apportionment claimant to establish the existence of hardship 
in order to obtain an apportionment under this provision.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the veteran 
and his dependents as long as such apportionment would not 
cause undue hardship to other persons in interest, including 
the veteran.  38 C.F.R. §§ 3.451, 3.453.  Furthermore, in 
determining the rate of apportionment, consideration will be 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her, while apportionment of less than 20 percent of 
the veteran's benefits would not provide a reasonable amount 
for any apportionee.  38 C.F.R. § 3.451.

A.  Period from June 1992 to November 30, 1995

The Board has considered the evidence of record and the 
contentions of the appellant, but finds that the evidence of 
record does not support an increase in the amount of 
apportionment to the appellant, on behalf of the veteran's 
minor child, D.H, from June 1992 to November 30, 1995.

The Board notes that, while the veteran was incarcerated, he 
was receiving less than $100 a month after his remaining 
disability benefits were apportioned to his wife and three 
children.  The $20.00 apportioned to the appellant on behalf 
of D.H., from June 1, 1992, to February 28, 1994, was the 
compensation the veteran was eligible to receive for the 
additional amount payable for a dependent child.  See M21-1, 
part I, Appendix B, (change 8) (April 21, 1992).  The 
effective date assigned was the first of the month (June 1, 
1992) following the month (May 1992) during which evidence 
was received by the RO legally establishing D.H. as the 
veteran's child.  See 38 C.F.R. § 3.31 (2006).  Further, the 
$50 apportioned to the appellant on behalf of D.H., from 
March 1, 1994, to November 30, 1995, was more than the 
compensation the veteran was eligible to receive for the 
additional amount payable for a dependent child.  See M21-1, 
part I, Appendix B, (change 18) (March 17, 1994) (additional 
amount payable for a dependent child is noted to be $22 per 
month for a veteran receiving 40 percent disability 
compensation).

The evidence documents that following his release from 
incarceration, the veteran's disability compensation benefits 
did not increase substantially until March 1, 1994.  At that 
time, the veteran began receiving benefits of $487.00.  The 
$124.00 being apportioned to his dependents at that time 
represents approximately 25 percent of his total compensation 
benefits.  While the veteran did not submit financial status 
reports as requested by the RO, the evidence currently of 
record reflects that additional apportionment from June 1992 
to November 30, 1995 would necessarily result in a financial 
hardship to the veteran as a result of his limited resources 
and income.  The veteran has reported that since his release 
from prison he has had problems finding and keeping a job due 
to his psychiatric symptoms.  Both private and VA examination 
reports document the veteran's limited vocational abilities 
and his problems adjusting and adapting to a work-place 
environment due to problematic social skills.

Thus, while the Board finds that the appellant's expenses do 
exceed her income, from June 1992 to November 1995, she is 
receiving a reasonable amount of benefits from the veteran 
for his dependent child, D.H.  

The Board is aware of the appellant's contention that there 
should have been an equal division of the veteran's 
apportioned benefits to all his children while he was 
incarcerated.  In this case, the veteran's spouse filed her 
apportionment claim with the RO prior to the appellant.  The 
veteran's spouse was awarded a prescribed amount based on 
financial need and hardship.  As noted above, under 38 C.F.R. 
§ 3.451, compensation may be specially apportioned as long as 
it does not cause undo hardship to other persons in interest.  
As with the appellant, the veteran's spouse's financial 
status reports reflected that her monthly expenses exceeded 
her monthly income.  Thus, any shifting of the veteran's 
spouse's apportioned benefits to the appellant would 
necessarily have resulted in undo hardship to the veteran's 
spouse, a person in interest.  As such, the appellant was 
only entitled to any remaining apportionable amount, which in 
this case was the $20 that the veteran was receiving for 
D.H., from June 1, 1992, to February 28, 1994, and the $50.00 
that was apportioned from March 1, 1994 to November 30, 1995.

Thus, while sympathetic to the appellant's contentions, the 
Board finds that the appellant's entitlement to an 
apportionment of the veteran's disability benefits greater 
than $20.00, from June 1, 1992, or an apportionment greater 
than $50.00, for the period from March 1, 1994, to November 
30, 1995, simply has not been established.

B.  Period since December 1, 1995

Beginning December 1, 1995, following an increase in his 
disability rating to 60 percent, the veteran's rate of 
disability compensation increased to $862.00.  The $124.00 
being apportioned to his dependents at that time represents 
approximately 14 percent of this total award.  Therefore, the 
Board finds that the $50.00 apportioned to the appellant on 
behalf of the veteran's minor son, D.H., should be increased 
to $90.

In this regard, the Board notes that the veteran's disability 
compensation rate increased by approximately 77 percent on 
December 1, 1995 (increased from $487.00 to $862.00).  
Further, the veteran's only financial statement submitted 
since December 1, 1995, which was received by the RO in April 
2000, shows that he was unemployed, but also does not 
indicate that he has any expenses.  By contrast, the 
appellant has submitted financial statements, dated from 
February 1991 through December 2001, which show that her 
expenses have continuously exceeded her income throughout the 
appellate period.  Therefore, as the record indicates that 
the appellant has a need for an increased apportionment, and 
the veteran received a substantial increase in his disability 
compensation, but has not reported having any expenses, the 
Board finds that the appellant's apportionment, on behalf of 
D.H., should be increased in proportion to the veteran's 
increase in his disability compensation.  As the veteran's 
disability compensation was increased by approximately 77 
percent, the Board finds that a reasonable apportionment of 
the veteran's benefits, on behalf of D.H. is $90, which is an 
increase of approximately 77 percent (rounded to the nearest 
$10 increment) from the previous apportionment of $50 per 
month.  

In addition, according to 38 C.F.R. § 3.451, apportionment of 
less than 20 percent of the veteran's benefits would not 
provide a reasonable amount for any apportionee.  As the 
veteran's apportionment to his dependents was only 16 percent 
of his total benefits, the Board finds that, as of December 
1, 1995, $50 was not a reasonable apportionment to D.H.  
However, increasing D.H.'s apportionment to $90 per month 
creates a total apportionment of approximately 19 percent of 
the veteran's disability benefits (total apportionment of 
$164.00).  Hence, the Board finds that $90 is a reasonable 
apportionment, the amount of which is not shown to create any 
hardship to the veteran, as he has not shown that he has any 
monthly expenses. 

For the foregoing reasons, the Board concludes that the 
criteria for an apportionment of $90 per month of the 
veteran's VA benefits to the appellant on behalf of the 
veteran's minor child, D.H., from December 1, 1995, are met.  
Accordingly, the appeal is granted to this extent.


ORDER

An apportionment of the veteran's VA disability compensation 
in an amount greater then $20.00, for the period from June 1, 
1992, to February 28, 1994, is denied.

An apportionment of the veteran's VA disability compensation 
in an amount greater than $50.000, for the period from March 
1, 1994, to November 30, 1995, is denied.

An apportionment of the veteran's VA disability compensation 
in the amount of $90, from December 1, 1995, is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


